Citation Nr: 0640246	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD), exclusive of June 20, 
2001 through August 31, 2001,      November 12, 2001 through 
February 28, 2002, and May 26, 2005 through         July 31, 
2005, when the veteran had a temporary total rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
August 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002   rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Baltimore, 
Maryland, which granted service connection for PTSD and 
assigned a 50 percent rating effective from December 20, 
2000.  The RO also assigned temporary total ratings (of 100 
percent) for periods from June 20, 2001 to August 31, 2001, 
and November 12, 2001 to February 28, 2002.  The veteran 
wants an initial rating higher than 50 percent, aside from 
the times when he had a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 ("paragraph 29"). 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

During the pendency of this appeal, the veteran's claims file 
(c-file) was transferred to the RO in Huntington, West 
Virginia, and that office forwarded the appeal to the Board.

In his June 2003 substantive appeal (VA Form 9), the veteran 
requested a hearing in Washington, DC, before a Veterans Law 
Judge (VLJ) of the Board.  A central office hearing was later 
scheduled for January 2004, but he did not appear for it.  He 
did not explain or justify his absence or request to 
reschedule his hearing, so the Board deems his request for a 
central office hearing withdrawn.  See 38 C.F.R. § 20.702(d) 
(2006).

In May 2004, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, DC) for 
further development,              to include the opportunity 
for the veteran to undergo a more comprehensive         VA 
examination.  Thereafter, in a June 2006 decision, the AMC 
granted an additional temporary total rating from May 26, 
2005 to July 31, 2005, although with the continuance of the 
50 percent evaluation as of August 1, 2005.  The AMC has 
since returned the case to the Board for further appellate 
consideration.    


The Board also notes that, while this appeal has been 
pending, the veteran's representative has raised the 
additional issues of entitlement to service connection for 
residuals of a shell fragment wound of the left arm, and for 
a higher rating for service-connected diabetes mellitus, type 
II.  These additional claims, however, are not currently 
before the Board.  See 38 C.F.R. § 20.200 (2006).  So they 
are referred to the RO for appropriate development and 
consideration.

Unfortunately, further development is required before 
deciding even the claim that is before the Board, so 
regrettably the claim is again being remanded to the RO 
via the AMC.  VA will notify the veteran if further action is 
required on his part concerning the claim.


REMAND

In its prior remand of the veteran's claim in May 2004, the 
Board indicated as one of the additional development actions 
required that the RO (via the AMC) schedule him for another 
more comprehensive VA psychiatric examination to evaluate the 
severity of the symptoms and manifestations of his service-
connected PTSD.  He thereafter was scheduled for a November 
2004 examination at the Martinsburg VA Medical Center (VAMC), 
for which he apparently did not report.  
That notwithstanding, there is credible reason to believe he 
did not receive notification of that scheduled examination at 
his current address of record, so the examination should be 
rescheduled.

The record reflects that in May 2004 (immediately following 
the Board's earlier remand) the AMC sent the veteran a letter 
regarding the Veterans Claims Assistance Act (VCAA) and its 
attendant duty to notify and assist provisions.  The AMC sent 
the letter to his correct address.  However, an October 2004 
letter explaining that he would soon receive notice of the 
medical examination time and date, and stating the legal 
consequences of failure to report under 38 C.F.R. § 3.655, 
included some incorrect personal address information.  
Another VCAA notice letter sent one month later explained 
that, despite his failure to report to the scheduled 
examination, he could resubmit his examination request.  But 
this letter also contained the same incorrect address.  It is 
therefore likely this administrative misprint led to the 
failure to receive those October and November 2004 letters.  
In a February 2006 statement, the veteran's representative 
alleged the veteran did not receive the requisite notice of 
the examination through the mail.  And in any event, the 
record does not contain documentation that the Martinsburg 
VAMC ever forwarded to him notice of the exact examination 
date and time.  Hence, a remand is required to schedule him 
for another VA psychiatric examination, and taking into 
consideration all appropriate measures to ensure that he 
receives notification of the scheduled examination at his 
most recent address of record.    

Further development action would assist in confirming that 
any additional medical evidence pertaining to the claim for 
an increased rating has been obtained.           The Board's 
May 2004 remand also directed that the veteran's treatment 
records from the Baltimore Vet Center in 1991, 1992, and 1999 
through 2001 be acquired, based upon his report of treatment 
at this facility during those years.  Records from the 
Baltimore VAMC later received included an April 2005 
psychological counseling summary from the Baltimore Vet 
Center.  But a supplemental records request to this treatment 
facility is needed to obtain any remaining reports still 
on file.  See 38 C.F.R. § 3.159(c)(2) (2006).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).

Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Contact the Baltimore Vet Center and 
request that it provide any additional 
records on file pertaining to the 
veteran's treatment at that facility, 
including in particular during 1991, 
1992, and 1999 through 2001.  Then 
associate all records obtained with the 
other evidence in the claims file.  



2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Baltimore VAMC since 
July 2005, and the Martinsburg VAMC 
since June 2006, and then associate all 
records obtained with the other 
evidence in his claims file.  

3.	Schedule the veteran for another VA 
examination to assess the severity of 
his service-connected PTSD, taking into 
consideration all appropriate measures 
to ensure that he receives notification 
of the examination date and time at his 
most recent address of record.  

This examination should include a review 
of the veteran's pertinent history and 
current complaints, as well as a 
comprehensive clinical evaluation to 
obtain all findings necessary to evaluate 
this condition, in accordance with the 
applicable rating criteria at 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected PTSD, as opposed 
to those referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this determination, 
please expressly indicate this and 
explain why it cannot be done -- keeping 
in mind that where it is not possible to 
separate the effects of service-connected 
disability from any nonservice-connected 
condition by competent evidence, all 
symptoms must be attributed to the 
service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).




The examiner should further comment on 
the veteran's current level of social and 
occupational impairment     due to his 
PTSD.  It is also requested that he 
assign a            GAF score, consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and 
explain what the score means.  If 
possible, the examiner should specify the 
individual periods of time for each GAF 
score,  preferably annually, between 
December 2000 and the present, including 
an explanation of all significant 
variations.
            
To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, to 
include a complete copy of this remand.
 
The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006);  Stegall v. West, 11 Vet. App. 
268 (1998).







5.	Then readjudicate the claim in light 
of the additional evidence obtained.  
In readjudicating the claim, consider 
whether the initial rating should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the claim to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


